DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

    PNG
    media_image1.png
    488
    1112
    media_image1.png
    Greyscale

During binder jetting type 3d printing, a removable support binder (“second binding agent”) is printed. The support binder is polymerized during the printing process. After printing the article, the polymerized support binder (“polymer layer”) is removed. A generic binder (“first binding agent”) is also printed at least once.
Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that amended claim 1 is supported by at least [0003], [0065] and [0066] of the Specification as published as well as in Figure 1. (Remarks Pg. 7)
	Examiner does not find this persuasive because 
“exposing any first binding agent and second binding agent printed in step (b) to one or more stimuli to form a polymer layer that is full the depth of the deposited powder
bed” (claim 1 emphasis added)
	is not described in the disclosure.
	This claim limitation is understood to mean that the formed polymer layer would span the full depth of the powder bed, i.e., from the build plate 4 to the surface of the powder bed. This is not shown in Fig 1. Rather, Fig 1 shows a polymer layer formed above the bottom of the powder bed, i.e., there is powder between the polymer 9 and the build plate, thus the polymer cannot be the full the depth of the deposited powder
bed. Also, no literal or textual support for the amendment exists.
	Applicant argues that “the combination of the references cannot render obvious the amended claims as the references, alone or in combination, do not teach or suggest "removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article;" and then "removing second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three-dimensional article comprises the first binding agent" as recited by amended claim 1.” (Remarks Pg. 7)
	Examiner does not find this persuasive because Natarajan teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055] 
	The context of Natarajan’s “removing the channel support agent 28” is that a channel or cavity is formed in the part by depositing a support structure that fills or blocks the channel/cavity and can then be removed later. The part is formed in powder bed, thus the “removing the channel support agent 28” encompasses removing the part from the powder bed and then removing the second binding agent. 
See “during post printing processes, the printed green body part 101 may be heated to decompose and/or melt the channel support agent 28 to facilitate removal of the channel support agent 28 through one or more drainage openings in the printed green body part 101, thereby leaving internal passages/channels 84 defined by the cavities 82 of the layers 61 that may serve as channels” [0047] of Natarajan. The term “post printing processes” encompasses processing of the part after removing it from the powder bed of the printer.
	Applicant argues that “the references, alone or in combination, do not teach or suggest that, after removal from the build plate, the second binding agent is to be removed to leave behind the first binding agent.” (Remarks Pg. 8)
	Examiner does not find this persuasive because Natarajan teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055]. This step leaves behind the binder. See Fig 2 of Natarajan: 
at 61 a binder (first binding agent) is deposited
at 96 a channel support agent (second binding agent) is deposited 
at 98 the channel support agent (second binding agent) is removed and the binder (first binding agent) has not been removed
	Applicant argues that Natarajan “teaches that the second binding agent (channel support agent) is not penetrate the full depth of the powder layer, but sit on top of it to fill space. See, e.g. Figs 6 and 8. Where the second binding agent does penetrate the powder, it is only to a limited extent (see, e.g. [0051] of Natarajan).” (Remarks Pg. 8)”
	Examiner does not agree. Natarajan specifically allows for depositing the second binding agent (channel support agent) onto the build plate (working platform), which would result in the second binding agent being deposited from the bottom of the powder bed (“FIG. 7 includes selectively depositing (block 112) the channel support agent 28 onto the working surface 53 (e.g., the layer of powder 12, a previously printed layer, or the working platform 16 of the binder jet printer 10)” [0051]).
	Applicant argues that “none of the references teach or suggest that materials of Lloyd would be printable as a binder on a powder bed to build a polymer layer of a three-dimensional object” (Remarks Pg. 8)
	Examiner does not agree. Knopf indicates that “binder 24 may be selected from a class of thermoplastic or thermoset polymers that include, but are not limited to, polymers derived from unsaturated monomers” [0034] and that “channel support agent 28 may be selected from organic compounds that include thermoplastic or thermoset polymers waxes, or any other suitable compound that generally thermally decompose and/or melt” [0044]. The Lloyd polymer falls within the description of permissible polymers described by Knopf (i.e., a thermoplastic or thermoset polymer derived from unsaturated monomer). Lloyd generally discloses that their polymer is suitable as a polymer material that would provide the benefit of improved recyclability (conclusion). Thus, a person having skill in the art would have a reasonable motivation to use the Lloyd polymer and an expectation of success. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	In reference to claim 1, the limitation
“exposing any first binding agent and second binding agent printed in step (b) to one or more stimuli to form a polymer layer that is full the depth of the deposited powder
bed” (claim 1 emphasis added)
	is not described in the disclosure.
	This claim limitation is understood to mean that the formed polymer layer would span the full depth of the powder bed, i.e., from the build plate 4 to the surface of the powder bed. This is not shown in Fig 1. Rather, Fig 1 shows a polymer layer formed above the bottom of the powder bed, i.e., there is powder between the polymer 9 and the build plate, thus the polymer cannot be the full the depth of the deposited powder
bed. Also, no literal or textual support for the amendment exists.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) and further in view of Natarajan (US 20180236731 A1).
Both Knopf and Natarajan generally teach manufacturing a three-dimensional article by printing on a powder bed using binding agents. 
Knopf teaches binding agents including specific removable binding agents. 
Natarajan teaches using two binding agents and removing one of them to form a hollow portion.
	In reference to claim 1, Knopf discloses a method for manufacturing a three-dimensional article (Claim 27 and “3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]), the method comprising: 
a. depositing a powder on a build plate to form a powder bed (P0192, as quoted above); 
b. printing, on the powder bed, a first solution of a first binding agent at a first location on the powder bed; and a second solution of a second binding agent on the powder bed (“one or more electron-poor monomers; optionally one or more electron-rich monomers” [Claim 1 and 8])
c. exposing both the printed first binding agent, and the printed second binding agent to a stimulus to form a polymer layer that is full the depth of the deposited powder bed (“the curing step includes exposure of the curable formulation to ultraviolet light" [Claim 28])
d. repeating steps (a)-( c) to manufacture the remainder of the three-dimensional article (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this); and 
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“the curable formulations disclosed herein once cured exhibit solvent soluble behavior” [P0200] and “cured around powder particles and then removed" [P0024]. Cured means that a polymer layers has formed. Removing a polymer layer meets the claim.); 
wherein … the binding agents are each printed at least once (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this)
Knopf further discloses that multiple binding agents may be used to achieve different properties (P0024 and P0098) but does not specifically disclose how the binding agents are applied and is silent regarding whether they are applied separately or dissolved together with the second binding agent; removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article; and removing the second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three dimensional article comprises the first binding agent.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, binder jetting, Natarajan discloses a similar method comprising:
a. depositing a powder on a build plate to form a powder bed;
(“a powder deposition system 32 that deposit a powdered material 34 to form the layer of powder 12” [0028])
b. printing, on the powder bed, a first solution of a first binding agent at a first location on the powder bed; and/or a second solution of a second binding agent at a second location on the powder bed (“printer head 30 selectively deposits the binder solution 20 and/or the channel support agent solution 26 into the layer of powder 12 to print (e.g., selectively deposit) the binder 24 and/or the channel support agent 28, respectively, onto and into the layer 12 in a pattern that is representative of the layer of the part being printed” [0028]) 
c. exposing the printed first binding agent and/or the printed second binding agent to a stimulus to form a polymer layer (“binder precursor 25 and the channel support agent precursor 29 include monomers that may be polymerized in situ on the layer of powder 12 after deposition to form the binder 24” [0028] and “the printed layer 53 may be exposed to heat, moisture, light, or any other suitable curing method that polymerizes the binder precursors 25 in the binder solution 20 to form the binder 24 in the printed layer 53” [0039]);
d. repeating steps (a)-( c) to manufacture the remainder of the three-dimensional article; (“binder jet printing a part” [Abstract]; “continue fabricating in a layer-by-layer manner until all of the layers of the entire green body part 74 have been printed” [0046]. See Fig 1-2)
e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055]);
wherein the first binding agent and the second binding agent are each printed at least once and (Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at least once)
wherein the first location and the second location are not the same.
(Fig 1-2 shows first binding agent and the second binding agent as element 24 and 28 printed at different locations)

    PNG
    media_image2.png
    1753
    3000
    media_image2.png
    Greyscale

Natarajan further teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055] 
	The context of Natarajan’s “removing the channel support agent 28” is that a channel or cavity is formed in the part by depositing a support structure that fills or blocks the channel/cavity and can then be removed later. The part is formed in powder bed, thus the “removing the channel support agent 28” encompasses removing the part from the powder bed and then removing the second binding agent. 
See “during post printing processes, the printed green body part 101 may be heated to decompose and/or melt the channel support agent 28 to facilitate removal of the channel support agent 28 through one or more drainage openings in the printed green body part 101, thereby leaving internal passages/channels 84 defined by the cavities 82 of the layers 61 that may serve as channels” [0047] of Natarajan. The term “post printing processes” encompasses processing of the part after removing it from the powder bed of the printer.
Natarajan specifically teaches “removing the channel support agent 28 from the green body part to form the internal channels between the printed layers 61 of the green body part 97” [0055]. This step leaves behind the binder. See Fig 2 of Natarajan: 
at 61 a binder (first binding agent) is deposited
at 96 a channel support agent (second binding agent) is deposited 
at 98 the channel support agent (second binding agent) is removed and the binder (first binding agent) has not been removed
	Knopf generally suggests using multiple binders to achieve different properties and Natarajan discloses a similar method that specifically first and second binders with different properties from separate mixtures at separate locations.
The combination would be achievable by applying separate first and second binding agents in Knopf as suggested by Natarajan to form, for example, channels by using the second binding agent as a sacrificial material (See block 100 of Fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents agent are each printed at least once at separate locations; and removing the intermediate three-dimensional article from the build plate and removing unbound powder from the intermediate three-dimensional article; and removing the second binding agent from the intermediate three-dimensional article so as produce the manufactured three-dimensional article, wherein the manufactured three dimensional article comprises the first binding agent.
A person having ordinary skill in the art would have been specifically motivated to modify Knopf such that the first and second binding agents agent are each printed at least once in order to form regions having different properties; and/or in order to form parts with channels and cavities as taught by Natarajan and/or to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and to form channels as suggested by Natarajan by using the second binding agent as a sacrificial material (See block 100 of Fig 2.).
	In reference to claim 2, 4-5, 10-11, and 13, Knopf discloses the method as in claim 1. Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
	In reference to claim 3, Knopf discloses the method as in claim 1.
	Knopf does not disclose wherein the first and second binding agents are applied to the powder bed simultaneously. However, from among the limited number of options (simultaneous or separate), it would be obvious to apply them simultaneously in order to increase print speed.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents are applied to the powder bed simultaneously in order to increase printing speed; combine prior art elements according to known methods to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g., sequential or simultaneously).
In reference to claim 6, Knopf discloses the method as in claim 1 wherein the removing the second binding agent comprises exposing the second agent to a removal stimulus (“curable formulations may be solvent soluble or solvent degradable polymers”).
In reference to claim 7, Knopf discloses the method as in claim 5 wherein the removal stimulus is selected from the group consisting of light, heat, acid, base, mechanical force, solvent, and enzymatic digestion (“curable formulations may be solvent soluble or solvent degradable polymers”) ...
In reference to claim 8, Knopf discloses the method as in claim 1 wherein the powder is selected from the group consisting of prepolymers, polymers, ceramics, metals, and plastics (“3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]).
In reference to claim 9, Knopf discloses the method as in claim 1 wherein the first binding agent is selected from the group consisting of prepolymers, polymers, copolymers, block copolymers, and plastics (See Claim 1 and 8).
In reference to claim 12, Knopf discloses the method as in claim 1 wherein the second binding agent is a wax or solution thereof (“Polyethylene Glycol” [P0092]. as evidenced by the fact that Polyethylene Glycol is sold commercially by Dow Chemical as CARBOWAX™).
In reference to claim 14, Knopf discloses the method as in claim 1 wherein the second binding agent is a block copolymer or solution thereof (“curable formulations may form a two-part or higher-part curable system that afford block copolymers” [P0023]).
In reference to claim 15, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbonate or solution thereof (“dicarbonates” [P0062]).
In reference to claim 16, Knopf discloses the method as in claim 1 wherein the second binding agent is a poly(vinylsulfone) or solution thereof (“aromatic ring can be substituted at one or more ring positions with such substituents as, for example, …, sulfonyl” [P0029])
In reference to claim 17, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbamate or solution thereof (“2-carboxyethylacrylate” [P0094]).
In reference to claim 18, Knopf discloses the method as in claim 1 wherein second binding agent is polyphthalaldehyde or solution thereof (“polyfunctional aldehydes” [P0158]).
	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) in view of Natarajan (US 20180236731 A1) and further in view of Lloyd (NPL 20181)
In reference to claim 19, the cited prior art discloses the invention as in claim 1.
	Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
Furthermore, in the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, polymer removal by depolymerization, Lloyd teaches that self-immolative polymers can be prepared such that they depolymerize upon heating (Abstract).

    PNG
    media_image3.png
    990
    3001
    media_image3.png
    Greyscale

Natarajan suggests that heat can be used to remove the polymer formed from the second binding agent in order to form the channel. The combination would use the self-immolative polymers of Lloyd as the second binding agent such that the removal of the polymer could be carried out using the heating suggested by Natarajan.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the polymer was a self-immolative polymer as claimed.
Knopf indicates that “binder 24 may be selected from a class of thermoplastic or thermoset polymers that include, but are not limited to, polymers derived from unsaturated monomers” [0034] and that “channel support agent 28 may be selected from organic compounds that include thermoplastic or thermoset polymers waxes, or any other suitable compound that generally thermally decompose and/or melt” [0044]. The Lloyd polymer falls within the description of permissible polymers described by Knopf (i.e., a thermoplastic or thermoset polymer derived from unsaturated monomer). Lloyd generally discloses that their polymer is suitable as a polymer material that would provide the benefit of improved recyclability (conclusion). Thus, a person having skill in the art would have a reasonable motivation to use the Lloyd polymer and an expectation of success.
A person having ordinary skill in the art would have been specifically motivated to use the self-immolative polymers of Lloyd as the second binding agent such that the removal of the polymer could be carried out using the heating suggested by Natarajan in order to provide a process with less waste (See Lloyd at Pg. 398 Col 1, and “development of polymers capable of undergoing an indefinite number of depolymerization and repolymerization cycles in response to specific environmental stimuli (e.g., temperature) not only impacts recyclability but also opens new opportunities for self-healing and environmentally adaptive materials” at Pg. 405, and “material system presented here is the first demonstration of a fully recyclable polymeric matrix material with full monomer recovery and retention of polymer chemical and mechanical properties during recycling” at Pg. 405); and 
to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or apply a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lloyd, E.M., Lopez Hernandez, H., Feinberg, E.C., Yourdkhani, M., Zen, E.K., Mejia, E.B., Sottos, N.R., Moore, J.S. and White, S.R., 2018. Fully recyclable metastable polymers and composites. Chemistry of Materials, 31(2), pp.398-406.